DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is responsive to communication filed on 07/22/2022.  Claims 1-20 are pending. Claims 1-3, 5, 10-17 and 19-20 have been amended.  Entry of this amendment is accepted and made of record.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  1-9 of U.S. Patent No. 11,227,345. Although the claims at issue are not identical, they are not patentably distinct from each other because the examined claims are either anticipated by or would have been obvious over the reference claim(s).  Patent 11,227,345 includes all the limitations corresponding to the limitations of the instant application as shown in the table below.  This is a non-statutory obviousness-type double patenting rejection.  
S
Instant Application 17/545,917
US Patent 11,227,345
1. An energy usage awareness system comprising: a device configured to receive and store device information about one or more energy consuming devices within a building, the device information comprising: a type of each of the one or more energy consuming devices; a number of the one or more energy consuming devices of each type within the building; ratings information for each of the one or more energy consuming devices; a listing of typical hours of usage during a typical day for each of the one or more energy consuming devices; a single energy awareness meter that measures a sampled power magnitude at a mains of the building at specified intervals and for specified durations of time and stores the sampled power magnitudes; a memory that stores the device information about one or more energy consuming devices present within the building and the sampled power magnitudes; a processor coupled to the single energy awareness meter and to the memory, wherein the processor infers an energy usage pattern for one or more energy consuming devices using the sampled power magnitudes of the building and the device information; and a display configured to display energy usage patterns for the one or more energy consuming devices.
2. The system of claim 1, wherein the input device is within the building.
1. An energy usage awareness system comprising: an energy meter that measures energy usage of a building and stores measured energy usage as a measured power magnitude that is sampled at specified intervals and for a specified duration of time; a memory that stores appliance information about one or more energy using appliances within the building, the appliance information comprising: a type of each of the energy using appliances; a number of appliances of each type within the building; ratings information for the one or more appliances; and a listing of typical hours of usage during a typical day for each type of energy using appliances; and wherein the appliance information and the listing of typical hours of usage during a typical day are entered by a user or users of the appliances; and a processor coupled to the energy meter and to the memory, wherein the processor infers an energy usage pattern for one or more of the energy using appliances using the measured power magnitude of the building and the appliance information.
2. The system of claim 1, further comprising: a display; and wherein the display displays energy usage patterns for one or more of the energy using appliances by the processor.
8. An energy usage awareness system comprising: an energy meter for measuring energy consumed by one or more energy using appliances within a building, wherein the energy meter comprises a memory for storing the measured energy consumed, wherein the measured energy is stored as discrete samples of the total power consumed within the building at specified intervals and for a specified duration of time; a processing apparatus coupled to the energy meter apparatus accessible to a user or users of the appliances within the building, the processing apparatus comprising: an input device for inputting information about the one or more energy consuming devices within the building by the user or users of the appliances, the input information comprising: a type of each of the energy using appliances; a number of appliances of each type within the building; ratings information for the one or more appliances; and a listing of typical hours of usage during a typical day for each of the energy using appliances; a memory for storing the information received from the user; a processor, wherein the processor infers an energy usage pattern for one or more of the energy using appliances using the power consumed within the building and the information input by the user; and a display for displaying the energy usage pattern to the user.
3. The system of claim 1, wherein the input device is not within the building.
3. The system of claim 2, wherein the display is located so as to be viewable by a user or users of the appliances but remotely from the energy meter.
4. The system of claim 1, wherein: the single energy awareness meter is coupled to a tariff meter; and the tariff meter is coupled to an electrical service providing electricity to a building for the one or more energy consuming devices.
4. The system of claim 1, wherein: the energy meter is coupled to a tariff meter; and the tariff meter is coupled to an electrical service providing electricity to a building for the appliances.
5. The system of claim 4, wherein the display displays an energy consumption pattern provided by the processor.
5. The system of claim 4, further comprising: a display; and wherein the display displays an energy usage pattern provided by the processor.
6. The system of claim 1, wherein the display is located to be viewable by a user or users of the one or more energy consuming devices, but remotely from the single energy awareness meter.
3. The system of claim 2, wherein the display is located so as to be viewable by a user or users of the appliances but remotely from the energy meter.
7. The system of claim 1, wherein the processor is coupled to the single energy awareness meter by a link.
6. The system of claim 1, wherein the processor is coupled to the energy meter by a link, wherein the link comprises a wire link.
8. The system of claim 7, wherein the processor is coupled to the single energy awareness meter by a wired link.
6. The system of claim 1, wherein the processor is coupled to the energy meter by a link, wherein the link comprises a wire link.
9. The system of claim 7, wherein the processor is coupled to the single energy awareness meter by a wireless link.
7. The system of claim 1, wherein: the processor is coupled to the energy meter by a link; and the link comprises a wireless link.
10. An energy usage awareness system comprising: an energy awareness meter downstream of a building tariff meter, the energy awareness meter configured to sample a mains power consumed by one or more energy consuming devices within a building, wherein the energy awareness meter comprises a memory for storing the sampled power consumed, wherein the sampled power is stored as discrete samples of the mains power consumed within the building at specified intervals and for a specified duration of time; a processing apparatus coupled to the energy awareness meter accessible to a user or users of one or more energy consuming devices within the building, the processing apparatus comprising: a memory for storing input information received from the user or users of the one or more energy consuming devices within the building, wherein the input information received from the user or users comprises: a type of each of the one or more energy consuming devices; a number of the one or more energy consuming devices of each type within the building; ratings information for each of the one or more energy consuming devices; a listing of typical hours of usage during a typical day for each of the one or more energy consuming devices; a processor, wherein the processor infers an energy usage pattern for each of the one or more energy consuming devices using the sampled power consumed within the building and information input by the user; and a display configured to display the energy usage pattern to the user or users.
13. The energy usage awareness system of claim 10, wherein the processor is located within the building.
15. The energy usage awareness system of claim 10, wherein the processor is located within the energy awareness meter.
17. The energy usage awareness system of claim 10, wherein: the memory stores programming for operating the processor; or the memory stores energy usage patterns.
18. The energy usage awareness system of claim 10, wherein: the processor is configured to prepare and the display is configured to display energy consumption by device type; or the processor is configured to prepare a printed report.
1. An energy usage awareness system comprising: an energy meter that measures energy usage of a building and stores measured energy usage as a measured power magnitude that is sampled at specified intervals and for a specified duration of time; a memory that stores appliance information about one or more energy using appliances within the building, the appliance information comprising: a type of each of the energy using appliances; a number of appliances of each type within the building; ratings information for the one or more appliances; and a listing of typical hours of usage during a typical day for each type of energy using appliances; and wherein the appliance information and the listing of typical hours of usage during a typical day are entered by a user or users of the appliances; and a processor coupled to the energy meter and to the memory, wherein the processor infers an energy usage pattern for one or more of the energy using appliances using the measured power magnitude of the building and the appliance information.
2. The system of claim 1, further comprising: a display; and wherein the display displays energy usage patterns for one or more of the energy using appliances by the processor.
8. An energy usage awareness system comprising: an energy meter for measuring energy consumed by one or more energy using appliances within a building, wherein the energy meter comprises a memory for storing the measured energy consumed, wherein the measured energy is stored as discrete samples of the total power consumed within the building at specified intervals and for a specified duration of time; a processing apparatus coupled to the energy meter apparatus accessible to a user or users of the appliances within the building, the processing apparatus comprising: an input device for inputting information about the one or more energy consuming devices within the building by the user or users of the appliances, the input information comprising: a type of each of the energy using appliances; a number of appliances of each type within the building; ratings information for the one or more appliances; and a listing of typical hours of usage during a typical day for each of the energy using appliances; a memory for storing the information received from the user; a processor, wherein the processor infers an energy usage pattern for one or more of the energy using appliances using the power consumed within the building and the information input by the user; and a display for displaying the energy usage pattern to the user.
11. The energy usage awareness system of claim 10, comprising a wireless link between the energy awareness meter and the processor.
7. The system of claim 1, wherein: the processor is coupled to the energy meter by a link; and the link comprises a wireless link.
9. The energy usage awareness system of claim 8, further comprising a wireless link between the energy meter and the processing apparatus.
12. The energy usage awareness system of claim 10, comprising a wired link between the energy awareness meter and the processor.
6. The system of claim 1, wherein the processor is coupled to the energy meter by a link, wherein the link comprises a wire link
14. The energy usage awareness system of claim 10, wherein the processor is not located within the building.
3. The system of claim 2, wherein the display is located so as to be viewable by a user or users of the appliances but remotely from the energy meter.
16. The energy usage awareness system of claim 10, wherein the processor is not located within the energy awareness meter.
3. The system of claim 2, wherein the display is located so as to be viewable by a user or users of the appliances but remotely from the energy meter.
18. The energy usage awareness system of claim 10, wherein: the processor is configured to prepare and the display is configured to display energy consumption by device type; or the processor is configured to prepare a printed report.
2. The system of claim 1, further comprising: a display; and wherein the display displays energy usage patterns for one or more of the energy using appliances by the processor.

19. An energy usage awareness system comprising: an input device configured to receive and store device information about one or more energy consuming devices within a building from a user or users of the one or more energy consuming devices, the device information comprising: a type of each of the one or more energy consuming devices; a number of the one or more energy consuming devices of each type within the building; ratings information for each of the one or more energy consuming devices; and a listing of typical hours of usage during a typical day for each of the one or more energy consuming devices.
1. An energy usage awareness system comprising: an energy meter that measures energy usage of a building and stores measured energy usage as a measured power magnitude that is sampled at specified intervals and for a specified duration of time; a memory that stores appliance information about one or more energy using appliances within the building, the appliance information comprising: a type of each of the energy using appliances; a number of appliances of each type within the building; ratings information for the one or more appliances; and a listing of typical hours of usage during a typical day for each type of energy using appliances; and wherein the appliance information and the listing of typical hours of usage during a typical day are entered by a user or users of the appliances; and a processor coupled to the energy meter and to the memory, wherein the processor infers an energy usage pattern for one or more of the energy using appliances using the measured power magnitude of the building and the appliance information.
2. The system of claim 1, further comprising: a display; and wherein the display displays energy usage patterns for one or more of the energy using appliances by the processor.

20. An energy usage awareness system of claim 19, wherein the device information further comprises: a single energy awareness meter that measures a sampled power magnitude at a mains of the building at specified intervals and for specified durations of time and stores the sampled power magnitudes; a memory that stores the device information about one or more energy consuming devices present within the building and the sampled power magnitudes; a processor coupled to the single energy awareness meter and to the memory, wherein the processor infers an energy usage pattern for one or more energy consuming devices using the sampled power magnitudes of the building and the device information; and a display configured to display energy usage patterns for the one or more energy consuming devices.
1. An energy usage awareness system comprising: an energy meter that measures energy usage of a building and stores measured energy usage as a measured power magnitude that is sampled at specified intervals and for a specified duration of time; a memory that stores appliance information about one or more energy using appliances within the building, the appliance information comprising: a type of each of the energy using appliances; a number of appliances of each type within the building; ratings information for the one or more appliances; and a listing of typical hours of usage during a typical day for each type of energy using appliances; and wherein the appliance information and the listing of typical hours of usage during a typical day are entered by a user or users of the appliances; and a processor coupled to the energy meter and to the memory, wherein the processor infers an energy usage pattern for one or more of the energy using appliances using the measured power magnitude of the building and the appliance information.
2. The system of claim 1, further comprising: a display; and wherein the display displays energy usage patterns for one or more of the energy using appliances by the processor.



 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Durling et al. (US Patent Publication No. 2009/0045804) (hereinafter Durling), 
Durling teaches, an energy usage awareness system comprising: 
an energy meter that measures energy usage of a building (see Figure 1, element 10; paragraph [0007]) and stores the measured energy usage as a measured power magnitude that is sampled over a specified duration of time (see page 2, paragraph [0032]; page 3, paragraph [0039] and [0043], the power meter is accumulating data regarding energy consumption, therefore the memory is constituted by the energy meter, the power is being measured in KWH see Figure 2, this constitutes the magnitude that is sampled over a specified duration of time);  a memory that stores information about one or more energy using appliances within the building (see page 2, paragraph [0032]; page 3, paragraph [0039] and [0042]-[0043], the power meter is accumulating data regarding energy consumption, therefore the memory is constituted by the energy meter), the appliance information comprising: a type of each of the energy using appliances (see page 3, paragraph 0039, see Figure 1, table 14; paragraphs 0043, 0044-0048); ratings information for the one or more appliances (see Figure 1 and Figure 3, it details ratings information for the one or more appliances “energy for month”, “energy consumption”; paragraphs 0027-0028, 0042 "usage statistics” ); and a listing of typical hours of usage during a typical day for each type of energy using appliances (see paragraphs [0032], [0036]; paragraphs [0039] and [0043], [0044]-[0048]); and details and usage hours for a plurality of energy using appliances (see page 2, paragraph [0032]; page 3, paragraph [0039] and [0043], the power meter is accumulating data regarding energy consumption, therefore the memory is constituted by the energy meter);  and, a processor coupled to the energy meter and to the memory wherein the processor infers energy usage pattern for one or more of the energy using appliances using the measured energy usage and the appliance details and usage hours (see Figure 1, the processor resides on element 40; see page 1, paragraph [0023]; page 2, paragraphs [0029] and [0032]; page 3, paragraph [0039], [0044]-[0048]; see paragraphs [0050], [0053]).
Durling further teaches that the appliance-information and the listing of typical hours of usage during a typical day is previously entered (“pre-programmed”, “available from offline experiments", and “from historical series of time epochs regarding turning on and off events”; see paragraphs [0044]-[0048]; the transient patterns are obtained from a pre-programmed lookup table, these transient pattern contains information regarding the consumption for the appliance, these transient patterns are used to determine the likelihood of an appliance being used (turned on or off).  Since the information used for getting an approximation of the likelihood of an appliance tuning on and off is available from offline experiments therefore it have been entered previously, the information obtained regarding turning on and off events of each individual appliance is associated to a historical series of time (typical hours), this information is used to obtain a probability distribution for time of the next event for each appliance (turned on and off)) and further teaches that the that the energy meter is coupled to a tariff meter, and wherein the tariff meter is coupled to an electrical service providing electricity to a building for the appliances (see page 2, paragraph [0025]; The tariff meter is constituted by the revenue meter.  The power meter is integrated into the revenue meter; therefore the revenue meter is coupled to the power meter.)
Rodenberg III et al. (US 2005/0060107) (hereinafter Rodenberg):
Rodenberg teaches a system and method for monitoring energy usage and displaying electrical power consumption and cost at a consumer's residence or business (see page 1, paragraph [0002]) using a Receiving Display Unit (see page 1, paragraph [0006]) and further teaches a display is located so as to be viewable by users of the appliances but remotely from the energy meter (see Rodenberg, “Receiving Display Unit”, see page 1, paragraph [0006]; and page 3, paragraph [0046]).
Golden et al. (US 2007/0271006) (hereinafter Golden): Golden teaches a processor programmed to wirelessly receive data from a power meter

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA H PEREZ BERMUDEZ whose telephone number is (571)270-1520. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YARITZA H. PEREZ BERMUDEZ/
Examiner
Art Unit 2864



/MANUEL A RIVERA VARGAS/Primary Examiner, Art Unit 2864